Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Public-Sector Solutions, Inc., appeals the district court’s order dismissing its appeal from the bankruptcy court’s order entering relief on the involuntary Chapter 7 petition filed by HCG Software, LLC. We have reviewed the record included on appeal, as well as the parties’ briefs, and find no reversible érror. 'Accordingly, we affirm on the reasoning of the district court. Public-Sector Solutions, Inc. v. HCG Software, LLC., No. 1:14-cv-02368-JKB (D.Md. Sept. 24, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid in the decisional process.

AFFIRMED.